Citation Nr: 1729257	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain, to include referral for an extraschedular evaluation.

2.  Entitlement to an initial compensable evaluation for anxiety disorder, not otherwise specified, claimed as posttraumatic stress disorder (PTSD) and trouble sleeping, prior to June 9, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to May 2009.  The Veteran served in Southwest Asia from October 2005 to February 2006, and again from January 2007 to March 2008.  The Veteran was awarded the Purple Heart.

These mattes come before the Board of Veterans' Appeals (Board0 on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of that hearing has been associated with the claims file.

These matters were remanded by the Board in August 2015 for further development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The Board remanded these matters in August 2015 with instructions to schedule the Veteran for a new VA examination.  The record shows that the Veteran failed to report to VA examinations scheduled for:  November 30, 2015; February 28, 2017; and April 14, 2017.  The Board notes numerous letters sent to the Veteran in late 2015 were returned to VA as undeliverable due to no such street address.  The Board notes that a letter sent to notify the Veteran of scheduled examinations dated February 1, 2017 was returned to VA as undeliverable due to a vacant residence.  The Board further notes that the Veteran contacted VA on June 22, 2017, and requested that the VA examination be rescheduled as he did not appear for his examination due to illness.  

The Board finds that the Veteran has shown good cause for why he did not appear for the most recent scheduled VA examination, and as such, is remanding these matters to afford the Veteran another opportunity for a new VA examination.  However, the Veteran should understand that the VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate the Veteran's claim, including attending VA exams.  See, e.g., 38 C.F.R. §§ 3.159 (c) (requiring claimant to "cooperate fully with VA's efforts" to obtain both VA and non-VA medical records) and 3.655(b) (setting forth potential consequences when a veteran fails to appear for a scheduled examination).  The Veteran should be aware, that a failure to appear at a scheduled examination without good cause may adversely impact his claims.  See 38 C.F.R. § 3.655 (b).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, from 
August 2015 to the present.  All records obtained must be associated with the record.

2.  After, and only after, completion of step one above, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected lumbosacral strain.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the nature and severity of his service-connected anxiety disorder.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.

The examiner should identify all symptoms associated with the Veteran's anxiety disorder, to include their frequency and severity, and opine whether the Veteran's complaints of sporadic short-term memory problems are attributable to his service-connected anxiety disorder.

4.  Schedule the Veteran for a VA neurological examination by a neurologist to ascertain whether the Veteran has residuals of an in-service TBI, to include memory impairment.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported.  The examination report should include a detailed medical history concerning the TBI incident, immediate symptoms, and subsequent symptoms.  

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the symptoms reported by the Veteran and found on the examination are attributable to the in-service TBI.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  The AOJ must consider whether referral to the Director of Compensation and Pension for an extraschedular evaluation for lumbosacral strain is warranted.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



